DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11, lines 2 and 3 – “sealing member” should be “sealing members”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,121,500.
In regard to claim 1, EP ‘500 discloses a pipe connecting apparatus comprising:
a connector 25e including a large diameter part 20e having a hollow, into which a pipe is inserted, therein and in which at least any one of opposite ends of the hollow has a larger inner diameter 40e such that an accommodation space is formed inside the one end of the hollow, and a 
part:
a ring-shaped sealing member 400 provided in the accommodation space and surrounding the pipe on the outside of the pipe, wherein the thickness of a peripheral part 406 of a section of the sealing member is larger than the thickness of a central part 408 thereof: and
a grip member 60e provided in the accommodation space to be adjacent to the sealing member,
wherein at least a portion 64e of the grip member presses an outer peripheral surface of the pipe in a condition in which an outer peripheral surface of the large diameter part is pressed.
In regard to claim 3, wherein the pressing part 30e is formed as one end of the connector is pressed when the outer peripheral surface of the large diameter part is pressed.
In regard to claim 4, wherein the pressing part 30e and a part of the connector 20e, which faces the pressing part with respect to the large diameter part, are pressed at the same time when the outer peripheral surface of the large diameter part is pressed.
In regard to claim 5, wherein the grip member includes:
a body 60e formed to contact the large diameter part along an inner peripheral surface of the large diameter part; and

In regard to claim 9, wherein the body 60e is formed of a material, the bending strength of which is lower than that of the bosses 64e.
In regard to claim 11, wherein a plurality of sealing members 400, 22e are provided in the interior of the accommodation space, and each of the plurality of sealing members have a ring shape.
In regard to claim 12, wherein at least any one of the plurality of sealing members 400 has a protrusion 406 having an inclination in a direction in which the protrusion contacts an outer peripheral surface of the pipe.
In regard to claim 13, further comprising:
a partitioning member 22e provided between the sealing member 400 and the grip member 24e and configured to space the sealing member and the grip member apart from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,121,500.

does not disclose that the partitioning member is rectangular.  However, it would have been obvious to one of ordinary skill in the art to make the partitioning member rectangular because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679